                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


MARIO L. ALLEN,

                    Plaintiff,

 v.                                                         Case No.19-CV-205

ANGELA THOMPSON,

                          Defendant.


                                      ORDER


        Defendant Angela Thompson filed a motion for summary judgment on July

30, 2020. (ECF No. 39.) Pursuant to Civil L.R. 56(b)(2), pro se plaintiff Mario L.

Allen had until August 31, 2020, to respond to Thompson’s motion. Allen did not

respond by August 31. On September 15, 2020, the court issued an order directing

Allen to respond to Thompson’s motion or file a letter explaining why he is unable to

do so by September 29, 2020. (ECF No. 43.)

        On September 25, 2020, Allen filed a letter written by Marcus Lewis on

Allen’s behalf. (ECF No. 44.) In the letter Allen explains that he has not responded

to the summary judgment motion “because he has filed many motions requesting

legal help and has been refused at all cost.” (Id.) Allen also states that he “knows no

medical law” and he “could not have filed or responded to any motion without help.”

(Id.)




         Case 2:19-cv-00205-WED Filed 09/29/20 Page 1 of 3 Document 45
      The court has on several occasions considered the question of whether Allen

can litigate this case on his own. In its last order denying his motion to recruit

counsel the court explained that “Allen does not need to be well-versed in medical

law to respond to [a summary judgment] motion.” (ECF No. 38 at 2.) At that time

Thompson had yet to file a summary judgment motion. When Thompson did file a

summary judgment motion, she moved for summary judgment on the ground that

Allen did not exhaust his available administrative remedies prior to filing this

lawsuit. (ECF No. 39.)

      Allen does not need to know anything about medicine or the law to tell the

court whether he fully exhausted his administrative remedies through the inmate

complaint system before filing this lawsuit. To respond to Thompson’s motion Allen

simply needs to tell the court which facts put forth by Thompson regarding Allen’s

attempts to exhaust his administrative remedies are true and which facts he

disputes. As to the facts he disputes, Allen needs to provide the basis for his

dispute, supporting his position on each disputed facts with evidence in the record,

which can include an affidavit or an unsworn declaration under 28 U.S.C. § 1746.

      An affidavit is a written statement made under oath, and the person who

signs the statement swears that everything in the statement is true. An unsworn

declaration is a way for the plaintiff to tell his side of the story while declaring to

the court that everything he has written down is true and correct. If Allen chooses

to file a declaration, at the bottom of his declaration he should state, “I declare



                                          2


        Case 2:19-cv-00205-WED Filed 09/29/20 Page 2 of 3 Document 45
under penalty of perjury that the foregoing is true and correct. Executed on [date].

[Signature].” See 28 U.S.C. § 1746(2).

      The court will give Allen one last chance to submit his response to

Thompson’s motion for summary judgment. Allen must submit a response by

October 19, 2020. If he fails to do so, the court will accept all facts asserted by

Thompson as undisputed and enter summary judgment accordingly. This will likely

result in summary judgment being granted in Thompson’s favor and the case being

dismissed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that, by October 19,

2020, Allen must respond to Thompson’s motion for summary judgment. Failure to

respond by that date will result in the court accepting all facts asserted by

Thompson as undisputed and entering summary judgment accordingly.



      Dated at Milwaukee, Wisconsin this 29th day of September, 2020.


                                             BY THE COURT




                                             WILLIAM E. DUFFIN
                                             United States Magistrate Judge




                                         3


        Case 2:19-cv-00205-WED Filed 09/29/20 Page 3 of 3 Document 45
